Title: From Alexander Hamilton to Andrew Porter, 9 May 1791
From: Hamilton, Alexander
To: Porter, Andrew


Treasury DepartmentMay 9th. 1791
Sir
I have concluded to comply with the request contained in your Letter of the 23d of April last and have given directions Accordingly.
In doing this I merely yield to a disposition to Accomodate as much as may be in my power to the wishes of Individuals, convinced that what is directed to be done can make no difference in the legal effect of the Transaction.
I am Sir   Your Obedt Servant
A Hamilton
Mr. Andrew Porter
